DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A1, B2, and C1 and claims 1-17 and 19-20 in the reply filed on 06/15/2022 is acknowledged. Claims 11-13 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/2022.

Claims 1-20 are pending in the application with claims 11-13 and 18 withdrawn. Claims 1-10, 14-17, and 19-20 are examined herein. 

Claim Objections
Claims 15-17 are objected to because of the following informalities:
Claim 15, lines 2-3: “and a lower deeper with respect to” should recite “and a lower, deeper position with respect to”
Claim 16, lines 1-2 and 2-3: “the plug assemblies” (both instances) should recite “the impact limiter assemblies”
Claim 17, lines 1-2: “at least one center plug assembly” should recite “at least one center impact limiter assembly”
Appropriate correction is required.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
Claims 1-6, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2006/0006351 (“Timpert”) in view of US Publication No. 2016/0125966 (“De Gasquet”).

Regarding claim 1, Timpert discloses (see Figs. 1-2) an impact amelioration system for nuclear fuel storage components comprising:
a fuel storage canister (3) comprising a first shell (35) extending along a vertical centerline, the canister configured for storing nuclear fuel ([0059]);
an outer cask (1) defining a cavity (8) receiving the canister, the cask comprising a second shell (5) and a bottom closure plate (7) attached to the second shell;
a plurality of impact limiter assemblies (11) disposed on the bottom closure plate at a canister to cask interface ([0031]).

Timpert does not teach each of the impact limiter assemblies comprising a plug. 

De Gasquet teaches (see Figs. 3, 6, 8) an impact amelioration system for nuclear components comprising a cask (2) surrounding a canister (3) and a plurality of impact limiter assemblies (15) disposed on an interior surface of the cask, each of the impact limiter assemblies comprising a plug (28) frictionally engaged in a corresponding plug hole (20) formed on the surface ([0059]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to replace the plurality of impact limiter assemblies of Timpert with the impact limiter assemblies of De Gasquet for the predictable advantage of preventing damage to the canister due to plastic deformation of the plug absorbing impact forces ([0059]).

Regarding claim 2, Timpert in view of De Gasquet teaches the system according to claim 1, and further teaches wherein the plugs protrude upwards beyond the bottom closure plate to engage the cannister (Timpert, Fig. 1, De Gasquet, Figs. 6, 8; Timpert shows the impact limiters located between the bottom closure plate and the canister; De Gasquet further shows the plugs protrude upwards beyond the plate to engage with the canister). A POSA would have been motivated to combine Timpert and De Gasquet as discussed above with regards to claim 1.

Regarding claim 3, Timpert in view of De Gasquet teaches the system according to claim 2. Timpert further discloses wherein the cannister comprises a base plate (14) supported by and resting on the impact limiter assemblies which form pedestals (Fig. 1). As discussed above with regards to claim 1, De Gasquet further teaches the impact limiters are in the form of plugs (De Gasquet, Fig. 6). A POSA would have been motivated to combine Timpert and De Gasquet as discussed above with regards to claim 1.

Regarding claim 4, Timpert in view of De Gasquet teaches the system according to claim 3. Timpert further discloses wherein the canister is separated from the bottom closure plate of the cask by a vertical gap (Fig. 1). 

Regarding claim 5, Timpert in view of De Gasquet teaches the system according to claim 3 and further teaches wherein the plugs have a planar top surface which abuttingly engages the baseplate of the canister via a flat-to-flat interface (Timpert, Fig. 1; De Gasquet, Figs. 5-6; Timpert shows the baseplate having a flat surface; De Gasquet also shows the plug having a planar top, flat surface 26 that would engage with the baseplate of Timpert). A POSA would have been motivated to combine Timpert and De Gasquet as discussed above with regards to claim 1.
Regarding claim 6, Timpert in view of De Gasquet teaches the system according to claim 1. De Gasquet further teaches wherein the plug holes have a closed bottom and open top (Fig. 6). A POSA would have been motivated to combine Timpert and De Gasquet as discussed above with regards to claim 1.

Regarding claim 14, Timpert in view of De Gasquet teaches the system according to claim 1. De Gasquet further teaches wherein the plugs are configured to be driven deeper into the plug holes when impacted by the canister (Figs. 8, 8a, [0069]; plug 15 is designed to laterally expand into gaps 31 of the plug hole as a force pushes the plug deeper into the plug holes). A POSA would have been motivated to combine Timpert and De Gasquet as discussed above with regards to claim 1.

Regarding claim 15, Timpert in view of De Gasquet teaches the system according to claim 14. De Gasquet further teaches wherein the plugs are movable between an upper shallower position with respect to the plug holes when not impacted by the canister, and a lower deeper position with respect to the plug holes after impact by the canister (Figs. 8, 8a, [0069]; the top portion of plug 15 is in an upper, shallower position with respect to the plug holes 20 when not impacted by the canister and expand into gaps 31 of the plug hole as a force pushes the plug deeper into the plug holes). A POSA would have been motivated to combine Timpert and De Gasquet as discussed above with regards to claim 1.

Regarding claim 16, Timpert in view of De Gasquet teaches the system according to claim 1. Timpert further discloses wherein the impact limiter assemblies are arranged in a circular array on the bottom closure plate of the cask, the impact limiter assemblies being circumferentially spaced apart (Figs. 1, [0050]; see also Fig. 2; Timpert discloses the impact limiter assemblies are symmetrically distributed about the side wall of the cask and longitudinally of the cask, the cask having a cylindrical shape).

Regarding claim 20, Timpert in view of De Gasquet teaches the system according to claim 1. De Gasquet further teaches wherein the plugs have a frustoconical wedge shape (Fig. 6; the top portion 37 of plug 15 has a frustoconical wedge shape). A POSA would have been motivated to combine Timpert and De Gasquet as discussed above with regards to claim 1.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Timpert in view of De Gasquet further in view of US Publication No. 2014/0329455 (“Singh455”), US Patent No. 6,234,311 (“Francois”), and US Publication No. 2012/0187616 (“Friedrich”).

Regarding claim 19, Timpert in view of De Gasquet teaches the system according to claim 1, but do not disclose the plug and bottom closure plate are formed of a steel material. 

Singh455 teaches (see Fig. 5) a nuclear fuel storage container comprising an outer cask (600) defining a cavity (605) for receiving a fuel storage canister (200), the cask comprising a bottom closure plate (610) formed of a steel material, such as carbon steel or stainless steel ([0027]). 

	A POSA would have been motivated to form the bottom closure plate of Timpert-DeGasquet of a steel material, as suggested by Singh455, because Singh455 teaches the combination of an annular concrete shell with steel components, including a steel bottom closure plate, provides the necessary shielding and strength for the cask ([0028]). Additionally, it would have been obvious to a POSA to form the bottom closure plate of a steel material since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Francois teaches an impact amelioration system for nuclear fuel storage components comprising impact limiters (6) formed of a steel material (3:10-16). 

A POSA would have been motivated to form the plugs of Timpert-De Gasquet-Singh455 of a steel material, as suggested by Francois, because Francois teaches steel is a suitable alternative to aluminum (the material taught by De Gasquet, see [0059]) and has a good ability to deform while absorbing high energy without breaking under strong impact (3:10-16). Additionally, it would have been obvious to a POSA to form the plug of a steel material since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Timpert-DeGasquet-Singh455-Francois does not explicitly teach the plugs are formed of a steel material different than the steel material of the bottom closure plate.

Friedrich teaches (see Fig. 1) an impact amelioration system comprising a deformable element (DE) engaged with a hole (formed by MF), wherein the deformable element is formed of a steel material that is different from the material forming the hole ([0007], [0034]).

A POSA would have been motivated to have the plugs and bottom closure plate of Timpert-DeGasquet-Singh455-Francois formed of different steel materials having different hardness, as suggested by Friedrich, because Friedrich teaches this allows for deformation of the deformation element and prevents deformation of the hole ([0034]). 

Allowable Subject Matter
Claims 7-10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: De Gasquet teaches plugs (28) cooperating with a plug hole (20), but there is no teaching, suggestion, or motivation for modifying these plugs to have the corresponding taper shapes as recited in claim 7. Further, while Timpert suggests the arrangement of the impact limiter assemblies as recited in claim 16, there is no teaching, suggestion, or motivation for including an additional impact limiter assembly centrally inside the circular array as recited in claim 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached Mon - Thu 7:30 AM - 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K./   Examiner, Art Unit 3646                                                
/JACK W KEITH/               Supervisory Patent Examiner, Art Unit 3646